Beck, J.
An equitable petition for receiver, injunction, and other equitable relief was filed. Upon considering the petition, the judge granted a rule to show cause, and a temporary restraining order. Subsequently, on January 15, 1908, upon a hearing, the judge refused the appointment of a receiver, but granted an interlocutory injunction and other interlocutory relief. Thereafter the defendants filed an amended answer and cross-bill, and, upon a hearing, the judge passed an order by which, among other things, the interlocutory order of January 15, 1908, was in part revoked and modified. To this last order thé plaintiffs excepted, and, within twenty days after its passage, tendered and had certified their bill of exceptions, which was transmitted to this court; and they insist that .the bill of exceptions should be docketed as a fast bill, and, as such, heard at this term. Held:
(а) The order sought to be reviewed in this bill of exceptions was one in part vacating and modifying the interlocutory order previously granted, • and it is not reviewable here by fast writ. See Stubbs v. McConnell, 119 Ga. 21 (45 S. E. 710) ; Thompson v. Thompson, 124 Ga. 874 (53 S. E. 507) ; Smith v. Willis, 105 Ga. 840 (32 S. E. 92).
(б) The ruling made in those eases, and which we regard as controlling in the- ease at bar, is not rendered inapplicable by the fact that the amended answer and cross-bill filed by the defendants in the' original bill introduced new matter and other issues into the case.
(c) The plaintiffs in error having applied for leave to file exceptions pendente lite if the motion to docket the case as a fast bill of exceptions be denied, in the exercise of the discretion vested in this court leave is granted to them to withdraw the writ of error and to file, as exceptions pendente lite, the official copy of the bill of exceptions retained below. ■

Motion to docket as fast lorit of error denied.